STATE OF LOUISIANA
          COURT OF APPEAL, FIRST CIRCUIT
STATE OF LOUISIANA                              NO. 2022 KW 0046

VERSUS

JOHN GAVIN BALLARD                             MARCH 14, 2022


In Re:     John Gavin Ballard, applying    for supervisory writs,
           22nd Judicial District Court,   Parish of St. Tammany,
           No. 0075-F-2021.


BEFORE:    GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.

     WRIT GRANTED.    The trial court abused its discretion in
failing to continue the hearing when the defense attorney only
recently learned of a potential witness for the defendant. The
ruling of the trial court is vacated and this matter is remanded
for further proceedings.

                                 JMG
                                  GH

     Chutz, J., dissents and would deny the writ.




COURT OF APPEAL, FIRST CIRCUIT



     DEPUTY CLER OF COURT
          FOR THE COURT